Title: From Thomas Jefferson to Arthur S. Brockenbrough, 5 May 1826
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        Dear Sir
                        
                            Monto
                            May 5. 26
                    When in conversation with you yesterday, I omitted to recommend what I had intended, that is, considering the difficulties of getting up the Capitels, to get the bases  first hauled and set the bricklayers immediately to begin the columns, while about them you can get the Capitels in time.The leaks in the roof we must remedy. as soon as Genl Cocke comes I will consult with him what is to be done. my own opinion is in favor of another cover of tin laid on the old one without disturbing that. but Broke must be employed. we ought not to trust to people of whose skill we know nothing. the ignorance of the Frenchman is what costs us a new roof.As soon as this is done we must cover the ill appearance of the plaistering  by a whitewash, either of lime or Spanish white.If you should be going to the mill I shall be glad if you would call on me. my ride yesterday has worsted me so much that I cannot repeat it, and I have recieved a letter which I cannot answer without a consultation with you.  I shall send you soon a drawing of the Library tables for the Rotunda. yours with great frdship
                        Th: Jefferson
                    